Clarke, P. J.:
The respondent was admitted to practice as an attorney and counselor at law at a term of the Appellate Division, First Department, in October, 1905. The petition alleges that respondent has been guilty of. misconduct as an attorney at law as follows: Between November 1, 1920, and January 1, 1921, the respondent converted to his own use moneys collected in behalf of his clients aggregating $222.14. The grand jury of the county of New York filed two indictments accusing the respondent of grand larceny in the second degree by reason of his conversion of said moneys. On October 17, 1922, the respondent was arraigned in the Court of General Sessions of the Peace of the County of New York, and with the consent of the district attorney pleaded guilty of the crime of petit larceny, said plea to cover the charges made against him, in both of the indictments above referred to. On October 20, 1922, the respondent, upon said plea of guilty, was sentenced to be confined in the penitentiary of the county of New York. Certified copies of the indictment and of the proceedings thereon are attached to the moving papers.
The bare statement of the foregoing facts demonstrates that respondent should no longer be permitted to continue in his office as attorney and counselor at law, and he is, therefore, disbarred.
Dowling, Page, Merrell and Finch, JJ., concur. '
Respondent disbarred. Settle order on notice.